                 Case 2:20-cv-02838-RBS Document 24 Filed 08/18/20 Page 1 of 2




                               VULLINGS LAW GROUP, LLC
                                               Attorneys At Law
                                          3953 RIDGE PIKE
                                              SUITE 102
                                 COLLEGEVILLE, PENNSYLVANIA 19426
                                            (610) 489-6060
                                         (610) 489-1997 FAX
BRENT F. VULLINGS

Admitted in PA, NJ, NY & DC

bvullings@vullingslaw.com

                                                August 18, 2020


    VIA ECF
    Honorable R. Barclay Surrick
    United States District Court
    Eastern District of Pennsylvania
    601 Market Street
    Philadelphia, PA 19106


              Re:       Malik Liles v. Trans Union, LLC, et. al.
                        USDC, E.D. Pa., 2:20-cv-02838-RBS


    Your Honor:

           Kindly be advised the above referenced matter has been recently settled as to Defendant
    Equifax Information Services, LLC only. We are waiting for circulation of the necessary
    paperwork in order to finalize the settlement.

              Thank you for your time and consideration of this matter.


                                                    Sincerely,



                                                    Brent F. Vullings, Esq.


    BFV:fc
    cc:    Kevin T. Bennett (via ECF)
         Case 2:20-cv-02838-RBS Document 24 Filed 08/18/20 Page 2 of 2


Letter to Honorable R. Barclay Surrick
August 18, 2020
Page 2 of 2

       Casey Green (via ECF)
       Jessica Reilly (via ECF)
       Mohammad A. Ghiasuddin (via ECF)
       Frederick E. Blakelock (via ECF)
       Christine J. Viggiano (via ECF)
